Order and judgment unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: The court should not have dismissed plaintiffs’ *941cause of action alleging discrimination under Civil Rights Law §§ 40-c and 40-d against defendants University of Rochester, Strong Memorial Hospital, and Ronald A. Gabel, M.D. Since plaintiffs alleged sufficient facts to sustain a cause of action under the Human Rights Law (Executive Law § 296 [1] [a]) against these defendants, the cause of action under the Civil Rights Law must likewise be sustained (see, People v Hamilton, 125 AD2d 1000, 1001). (Appeal from order and judgment of Supreme Court, Monroe County, Wesley, J. — renewal.) Present — Doerr, J.P., Boomer, Pine, Balio and Davis, JJ.